
	
		I
		111th CONGRESS
		2d Session
		H. R. 6055
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Murphy of
			 Connecticut (for himself and Mr. Ryan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To support and strengthen small businesses manufacturing
		  in America, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accounts Receivable Insurance Program
			 Act.
		2.FindingsCongress finds the following:
			(1)Small
			 manufacturers are hurt much more than their larger competitors when delays in
			 payments of accounts receivable occur. These small firms hold millions of
			 dollars in outstanding receivables. Especially in an economic slowdown, many
			 larger firms delay payments to their downstream suppliers causing disruptions
			 in the domestic industrial supply chain, creating a greater need to insure
			 payment on terms.
			(2)As the number and
			 size of accounts receivables outstanding increases, these businesses have fewer
			 resources to buy raw materials, hire workers, and access adequate lines of
			 credit. Small manufacturers and their creditors need additional assurance that
			 customers will pay their accounts on reasonable terms.
			(3)Failure of payment
			 to downstream suppliers in a reasonable amount of time has had a significant
			 negative impact on the cash flow of small suppliers. The moment a lender sees
			 that a supplier is involved in a financially troubled industry such as the auto
			 industry, they move the supplier into a high risk category or will not extend
			 credit. Government guaranteed account receivables insurance would allow the
			 middle-market companies access to credit lines they need to continue day-to-day
			 operations.
			3.DefinitionsFor the purpose of this Act the following
			 definitions apply:
			(1)Financial
			 institutionThe term financial institution means an
			 establishment engaged in financial transactions (transactions involving the
			 creation, liquidation, or change in ownership of financial assets) and/or in
			 facilitating financial transactions.
			(2)Insurance
			 institutionThe term insurance institution means an
			 establishment that is primarily engaged in one of the following:
				(A)Underwriting
			 (assuming the risk, assigning premiums, and so forth) annuities and insurance
			 policies.
				(B)Facilitating such
			 underwriting by selling insurance policies, and by providing other insurance
			 and employee-benefit related services.
				(3)GuaranteeThe
			 term guarantee has the same meaning as is given the term
			 loan guarantee in section 502(3) of the Federal Credit Reform Act
			 of 1990 (2 U.S.C. 661a(3)).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			4.Accounts
			 receivable insurance
			(a)Establishment of
			 programThere is established within the Department of the
			 Treasury a government-backed private accounts receivable insurance program to
			 assist small manufacturers in the underwriting and guarantee of payment on
			 terms through the insurance of their accounts receivable.
			(b)Terms and
			 conditions
				(1)GuaranteeThe
			 Secretary shall, to the extent amounts are made available under subsection (c),
			 insure accounts receivable underwritten by financial or insurance institutions
			 for small manufacturing businesses.
				(2)Application
					(A)A small
			 manufacturing business shall submit an application to a financial or insurance
			 institution for participation in the program established under this section at
			 such time, in such manner, and accompanied by such information as the Secretary
			 may require.
					(B)A financial or
			 insurance institution shall not deny an application solely based on a small
			 manufacturing business’s lack of short term positive cash flow or solely on the
			 nature of their customers’ industry classification.
					(3)DefaultIf
			 a small manufacturing business defaults on any portion of an obligation
			 guaranteed under paragraph (1)—
					(A)the financial or
			 insurance institution shall have the right to demand payment of the unpaid
			 amount from the Secretary in exchange for payment of a fee equal to .5 percent
			 of such amount; and
					(B)within such period
			 as the Secretary shall specify, the Secretary shall pay to the financial or
			 insurance institution the remaining balance of the obligation, unless the
			 Secretary determines that such small business or institution has not taken
			 reasonable steps to seek collection of such obligation in a reasonably timely
			 manner, which steps shall include—
						(i)exhausting all
			 efforts to enforce all terms and penalties set forth in the underlying
			 contract;
						(ii)making successive
			 efforts by registered mail or other similar method on a regular schedule;
			 and
						(iii)pursuing legal
			 action.
						(4)LimitationA
			 financial or insurance institution shall not be eligible for a guarantee under
			 paragraph (1) if such institution insured the accounts receivable of a small
			 manufacturing business for less than 80 percent of the value of such accounts
			 receivable insured.
				(c)FundingFunding
			 as may be necessary, not to exceed $500,000,000, for the cost of guarantees
			 under this section shall be available to the Secretary, without further
			 appropriation or fiscal year limitation, for the costs of such program. All
			 funds received by the Secretary in connection with purchases made pursuant to
			 paragraph (1), including interest payments, dividend payments, and proceeds
			 from the sale of any financial instrument, shall be paid into the general fund
			 of the Treasury for reduction of the public debt.
			(d)SunsetThe
			 Secretary may not enter into any contracts or agreements with financial
			 institutions to make any guarantees under this section after December 31, 2011,
			 or on the date that is 1 year after the date of the enactment of this Act,
			 whichever is later.
			(e)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall issue regulations to carry out the purposes of this section.
			
